Citation Nr: 0720319	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim for service 
connection for bilateral hearing loss.

In October 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
bilateral hearing loss in an April 2000 rating decision.  The 
veteran did not appeal the decision.

2.  Since the prior April 2000 rating decision which denied 
reopening the claim for service connection for bilateral 
hearing loss, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.


CONCLUSION OF LAW

The April 2000 rating decision that denied reopening the 
claim of entitlement to service connection for bilateral 
hearing loss is final.  Evidence submitted since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 VCAA letter.  In the March 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the March 2004 
VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from April 
1989 to February 2004, and private treatment records dated 
November 1985 to February 2005.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Decision    

At the time of the April 2000 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
bilateral hearing loss, the evidence of record consisted of 
the veteran's service medical records, VA outpatient 
treatment records from April 1989 to December 1998, and 
private medical records dated November 1985 to November 1997.  
In the April 2000 rating decision, the RO determined that 
evidence submitted in connection with the veteran's claim was 
new, but not material to his bilateral hearing loss.  The RO 
explained that VA outpatient treatment records and private 
medical records do not show evidence of bilateral hearing 
loss during service or at a compensable degree within one 
year of discharge from service; therefore, the veteran's 
claim remains closed.  The Board notes that a May 2000 letter 
was sent to the veteran, primarily informing him of the April 
2000 rating decision; however, it is noted that a copy of the 
VA Form 4107, which explains the veteran's appeal rights, is 
not included in the claims file.  Given the issuance of the 
notice letter pursuant to the April 2000 rating determination 
as well as the discussion of the veteran's appeal rights 
contained within the May 2000 letter, the Board finds that 
the veteran was adequately apprised of the rating decision.  
Additionally, there is nothing contained in the record to 
indicate that anything unusual happened as to the location of 
the record which would have prevented the RO from following 
its usual procedures of sending the veteran's notice of his 
appeal rights.  Indeed, the record appears to confirm that 
the usual procedures were followed.  Therefore, the Board 
finds that the presumption of regularity applies.  Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability 
of the presumption of regularity to RO actions); see also 
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Thus, the April 
2000 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In a March 2004 personal statement, the veteran alleges that 
he suffers from bilateral hearing loss as a result of his 
ears being exposed to high decibels of noise exposure and 
periods of exposure to jet noise while serving as a jet 
mechanic for four years during his active military service.  
The veteran attributes his current bilateral hearing loss to 
service.  

The Board finds that the veteran has not presented evidence 
since the April 2000 rating decision which raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  Since the 
April 2000 rating decision, the evidence received into the 
record includes VA outpatient treatment records from January 
2003 to February 2004, private medical records dated June 
1995 to February 2005, and two internet articles concerning 
noise-induced hearing loss and hearing risks in aviation.  
The VA outpatient treatment records indicate that the veteran 
currently wears hearing aids.  Specifically, the September 
2003 treatment note indicates that the veteran was seen for a 
hearing aid fitting and was also informed on the care and 
maintenance of his hearing aides.  Private treatment records 
reflect current treatment for the veteran's bilateral hearing 
loss.  In a February 2005 private audiological evaluation 
report, the audiology intern noted that the veteran reported 
a history of noise exposure which began in service.  A 
hearing evaluation was conducted, which resulted in mild to 
severe sensorineural hearing loss in the right ear and mild 
to severe to profound sensorineural hearing loss in the left 
ear.  It was noted that "[t]he configuration of the hearing 
loss is consistent with noise exposure and presbyacusis."  
Finally, the veteran submitted two articles concerning noise-
induced hearing loss and the hearing risks involved in 
aviation.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that his current bilateral 
hearing loss was incurred during service.  The VA outpatient 
treatment records and private treatment records reflect a 
diagnosis of bilateral hearing loss and also show treatment 
for the veteran's hearing loss; however, the records do not 
contain any medical evidence as to whether the veteran's 
bilateral hearing loss was incurred during service or within 
one year of discharge from service.  The Court has held that 
additional evidence, which consists merely of records of 
post-service treatment that do not indicate that a condition 
is service connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  The Board notes that the February 
2005 private medical report indicates that the veteran's 
hearing loss is consistent with "noise exposure."  It is 
unclear as to whether the audiology intern is referring to 
the veteran's reported history of noise exposure during 
service; however if that is the case, this opinion is based 
solely on the veteran's own reported history, and not on 
consideration of the medical evidence of record.  An opinion 
based on an inaccurate (and/or incomplete) factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  Moreover, the 
report did not relate the veteran's hearing loss to inservice 
noise exposure.

In addition, while the additional medical evidence submitted 
on behalf of the veteran indicates that jet engine noise at 
takeoff may cause hearing loss, this information as well does 
not show that the veteran's current bilateral hearing loss is 
related to service.  The Board observes that the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the extract evidence 
submitted on the veteran's behalf is not accompanied by the 
opinion of any medical expert linking the veteran's bilateral 
hearing loss to service.  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the veteran's claim.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


